DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art or record does not disclose an electron beam device, comprising: an irradiation optical system that irradiates a sample placed on a stage with an electron beam; a light irradiation unit that irradiates the sample with light containing ultraviolet rays; a sample voltage control unit that applies a negative voltage to the sample so that, before the electron beam reaches the sample, the electron orbit inverts; and an imaging optical system that acquires a mirror electron image by forming an image of mirror electrons reflected by application of the negative voltage, wherein the imaging optical system includes a sensor that obtains the mirror electron image and a stray light suppression part that is provided between the sensor and the stage and that suppresses reaching the sensor of the light emitted from the light irradiation unit.
The closest prior arts of record are WO 2017/168482 (the ‘482 publication), US 2008/0315093 (Hasegawa et al.) and US 2012/0006987 (Rue et al.).  Because the ‘482 publication is not in English, the corresponding passages from US 2019/0108969 will be cited.
Regarding claim 1, the ‘482 publication discloses an electron beam device, comprising: an irradiation optical system that irradiates a sample placed on a stage with an electron beam (fig. 2, elements 20, 21, and 31); a light irradiation unit that irradiates the sample with light containing ultraviolet rays (fig. 2, element 50); a sample voltage control unit that applies a negative voltage to the sample so that, before the electron beam reaches the sample, the electron orbit inverts (‘A negative voltage is applied to the specimen 30 or a stage 31 from a negative voltage application power supply (not illustrated). As the negative voltage applied from the negative voltage application power supply, a voltage approximately equal to or slightly higher than an accelerating voltage applied to between a chip of the electron gun 20 and the acceleration electrode is applied. Thus, the electron beams are reflected toward an image pickup device without reaching the specimen 30.’ P 23); and an imaging optical system that acquires a mirror electron image by forming an image of mirror electrons reflected by application of the negative voltage, wherein the imaging optical system includes a sensor that obtains the mirror electron image (fig. 2, elements 32 & 33).
The ‘482 publication does not disclose a stray light suppression part that is provided between the sensor and the stage and that suppresses reaching the sensor of the light emitted from the light irradiation unit.  Hasegawa et al. discloses very similar subject matter.  Rue et al. discloses stray light suppression part that is provided between a sensor and a stage, which suppresses light reflected within a chamber from reaching the sensor (multiple figures, element 126, wherein ‘The purpose of optical shield 126 is to minimize the reflected stray light off the interior walls of the main vacuum enclosure which can pass into the optical imaging subsystem.’ P 49).  However, the light suppression unit of Rue et al., like other light suppression units in the art, is designed to allow light from the sample to arrive at the sensor.  There is no obvious reason to modify any of these arts to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZA W OSENBAUGH-STEWART whose telephone number is (571)270-5782. The examiner can normally be reached 10am - 6pm Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA W OSENBAUGH-STEWART/Primary Examiner, Art Unit 2881